Cobb, J.
Upon the trial in the district court the plaintiffs introduced the note sued on, the same being drawn payable to ¥m. A. Knowlton or order, and by him indorsed in blank. Plaintiffs rested. Defendant offered the deposition of ¥m. A. Knowlton, taken on the part of the plaintiff's, in which deposition the witness testified that the note sued on was by him indorsed and delivered to the plaintiffs before maturity, for value, in the due course of business, and that the plaintiffs were then the owners and holders of the same. Upon cross-examination, in said deposition, the witness also testified as follows:
Q. Did you, after that date, cease to have any further interest in the said note, or to trouble yourself any further about the said note? How was this? State fully.
A. I did not cease to have an interest in the said note, for I am indorser on it, and interested that it shall be paid, so that I cannot be troubled upon my indorsement thereon. Further, if money is paid promptly upon said notes I will be enabled to use other notes with the same bankers in the same way, and increase my facilities of obtaining money on good farmers’ notes, with which to make goods to be sold to farmers on time. Therefore upon this and all similar paper I have sent out the usual lithograph and papyrograph circular-letters that I sent to parties whose notes belong to me, and which are not paid, urging payment to the best of my ability, etc.
The defendant was then sworn as a witness on his own behalf, and to whom counsel put the following question:
*504Q. I will ask you if you received any letters from "William Knowlton since the making of this note?
Counsel for plaintiffs objected to the introduction .of any evidence concerning the letters, on the ground, first, that William Knowlton is not a party to this suit; second, that the admissions of the indorser or declarations made while he had possession of the note, or at any subsequent time, cannot affect the rights of the indorsee; third, that plaintiff had no opportunity to cross-examine Wm. A. Knowlton in regard to the letters; which objections were sustained by the court.
But the counsel proceeded with the examination of defendant as follows:
Q. Mr. Parsons, I will ask you when you received that letter (handing witness a letter)?
A. I received it the 9th of December, 1878.
Q. Out of the post-office?
A. Yes.
Q. When did you receive this letter (handing witness another letter) ?
A. December 4th, 1876.
Q. Did you receive that sometime in December ?
A. Yes.
Q. Out of the post-office?
A. Yes.
Q. Directed 'to you ?
A. Yes.
Q. I will ask you about that (handing witness another letter) ?
A. September, 1877.
Q. Did you receive that sometime last September ?
A. Yes.
Q. I will ask you when you received that? Did you receive that letter through the post-office ?
A. Yes. November 26th, 1S77.
*505Q. I will ask you who you received these letters from?
A. "William Knowlton.
Defendant’s attorney then offered the said letters in evidence, and they were received over the objections of plaintiffs.
These letters are copied in the bill of exceptions. The first as to date is as follows:
“Oppice op William A. Knowlton.
“Rockpokd, 111., Dec. 4,1876.
“Dear Sir: — My business demands all the money my due to carry it on, and I am negligent to it if I put off longer making collections. I call your attention to the fact that I have given you good work, kept my promises, and been patient in waiting on you.’ The first money you get I think should be justly paid to me. Will you see to it that I am paid soon, and oblige, “Yours truly,
“Wi. M. Knowlton.”
The other two letters are to the same import. I think that the court erred in allowing these letters to go to the jury. The note itself was prima fade evidence of the indorsement and delivery of the same before maturity, and its possession by the plaintiffs was prima fade evidence of their ownership of it, and there w-as no evidence even tending to rebut such evidence on either point.
These circular papyrograph letters then, sent out by the payee and indorser of the note, cannot be received against the indorsees and owners of the note any more than the declarations of any stranger. The verdict of the jury is entirely unsustained by the evidence properly admitted, and they were undoubtedly misled to render it by reason of the admission of said letters in evidence.
*506I do not deem it necessary to notice the other points made by the plaintiffs, as they all turn on the above. The judgment must be reversed and a new trial awarded.
Reversed and remanded.